         Case 4:20-cv-00521-LPR Document 2 Filed 05/18/20 Page 1 of 6
                                                                                     ELECTRONICALLY FILED
                                                                                        Jefferson County Circuit Court
                                                                                       Lafayette L. Woods, Circuit Clerk
                                                                       2020-Mar-31 16:56:26
                                                                            35CV-20-298
             IN THE CIRCUIT COURT OF JEFFERSON COUNTY, AR,,......-..->++rs,_W_D_0_2_:_
                                                                                     5 _P_ag_e_s_~
                                               DIVISION


BIANCA FLETCHER                                                                           PLAINTIFF

       vs.             CASE NO.
                                    ---------
NITV, LLC; NITV FEDERAL SERVICES, LLC;
CHARLES HUMBLE; GENE SHOOK;
AND JOHN DOES 1-2                                                                    DEFENDANTS

                                           COMPLAINT

       COMES NOW, Plaintiff, BIANCA FLETCHER, by and through counsel, SUTTER &

GILLHAM, P.L.L.C.; and, for this Complaint, she states:

        I.      Plaintiff is a citizen and resident of Jefferson County, Arkansas.

       2.       Defendant, NITV, LLC, is a limited liability company with a principal address of

9999 Collins Ave., 12-A, Bal Harbour, Florida, 33514, operating in an industry substantially

impacting interstate commerce, whose registered agent is Charles Humble, at the same address.

Defendant, NITV Federal Services, LLC, is a limited liability company, whose principal address is

11400 Fortune Cir., W. Palm Beach, FL 33414, operating in an industry substantially impacting

interstate commerce whose agent for service is Charles Humble, at 11400 Fortune Cir., W. Palm

Beach, FL 33414. Charles Humble is the inventor of the VSA; and, is one of the directors ofNITV,

LLC, and NITV Federal Services, LLC. They are collectively referred to as NITV. Gene Shook is

a citizen and resident of another state, who works for the NITV, training people on how to do VSA

exams and consulting on cold readings of examinations that have been taken. John Does I and 2

are businesses selling or facilitating the sale of voice stress analyzers to the State of Arkansas (NITV

Defendants).




                                                                          EXHIBITB
         Case 4:20-cv-00521-LPR Document 2 Filed 05/18/20 Page 2 of 6




        3.     The claims in this case are for libel, slander, false light, illegal exaction, negligence,

and products liability, in an amount exceeding that required for diversity jurisdiction.

                                        GENERAL FACTS

        4.     Plaintiff worked for the Arkansas Department of Corrections (ADC), starting in

2016.

        5.     Plaintiff was terminated on May 16, 2019, at which time she was a Correctional

Officer II.

        6.     Plaintiff had come to work, and an Adani body scanning device, known to be faulty,

purported to detect contraband on Plaintiffs person.

        7.     Plaintiff did not have contraband on her person.

        8.     From the point of the purported detection of contraband, Plaintiff was at all times

accompanied or watched by ADC personnel until such time as she was strip searched.

        9.     For most of the time, up until she was strip searched, Plaintiff was videoed.

        10.    No person ever saw Plaintiff, Fletcher, get rid of or hand off any contraband.

        11.    No recording device ever showed her getting rid or handing off any contraband.

        12.    When Plaintiff was strip searched, no contraband was found.

        13.    This was because Plaintiff had no contraband.

        14.    Plaintiff was given a voice stress analyzer test, which she passed.

        15.    Plaintiff was given a second voice stress analyzer (VSA) test, in which it was

claimed Plaintiff was deceptive and lying when asked about the purported contraband.

        16.    The voice stress analyzer test result, purporting to show that Plaintiff was deceptive,

was false. Plaintiff was not lying or being deceptive. She answered all questions honestly.
         Case 4:20-cv-00521-LPR Document 2 Filed 05/18/20 Page 3 of 6




        17.      Plaintiff was fired, purportedly for being deceptive, based on the second VSA result.

        18.      The NlTV sold the VSA that gave the test to Plaintiff to the ADC.

        19.      The NITV sells VSA devices to government agencies and private companies all over

the United States.

        20.      The NITV claims that the VSA devices it sells can detect falsehoods and lies in

advertisements and marketing materials. These devices are marketed to law enforcement agencies,

such as the ADC, and private corporations, under the premise that these agencies and businesses

can use these devices to determine when employees are lying for purposes of carrying out

discipline.

        21.      This is false, and it is known to be false by the NITV. Studies have shown that VSA

devices are about as likely to catch deception and lies as tossing a coin. An observant witch doctor

would almost certainly do better. NITV has never subjected its devices to peer review. NTTV has

never conducted double blind tests to establish the effectiveness of its devices. NITV did not

develop these devices using the scientific method.

        22.      NITV trains people working for agencies and companies to operate these devices.

It tells them how to determine falsehoods and deceptive statements, but of course, this is bogus.

        23.      NTTV's trainers frequently consult on cold calls from the agencies they sell these

materials to.

        24.      Shook consulted with an ADC employee who gave Plaintiff, Fletcher, the VSA test

and claimed that Plaintiff was deceptive on that test.

        25.      As a result of NITV's and Shook's conduct Plaintiff's reputation was harmed, and

she was fired.
         Case 4:20-cv-00521-LPR Document 2 Filed 05/18/20 Page 4 of 6




                                               COUNTI

        26.     Plaintiff restates the foregoing as if fully stated herein.

        27.     Defendant NITV has created and sold a machine containing a design defect in that

the device cannot do what it is sold to do - detect deception and falsehood on a basis more reliable

than random chance.

        28.     As a result of Defendants' actions. Plaintiff has been injured. in that she lost her job,

lost wages, suffered harm to her reputation, lost benefits, incurred medical bills, and endured

mental, emotional, and physical suffering.

        29.     Defendants' actions have been so egregious as to merit the imposition of punitive

damages, as they were intentional, reckless, and knowing violations of Plaintiffs rights.

                                              COUNT II

        30.     Plaintiff restates the foregoing as if fully stated herein.

        31.     Defendants have made false statements about Plaintiff or caused them to be made

about her, constituting defamation - both slander and libel.          Alternatively, Plaintiff has been

portrayed in a false light.

        32.     As a result of Defendants' actions, Plaintiff has been injured, in that she lost her job,

lost wages, suffered harm to her reputation, lost benefits, incurred medical bills, and endured

mental, emotional. and physical suffering.

        33.     Defendants' actions have been so egregious as to merit the imposition of punitive

damages, as they were intentional, reckless, and knowing violations of Plaintiffs rights.

                                              COUNT III

        34.     Plaintiff restates the foregoing as if fully stated herein.
        Case 4:20-cv-00521-LPR Document 2 Filed 05/18/20 Page 5 of 6




       35.     Defendant NITV has committed a fraud on the state of Arkansas, selling it devices

that do not work, which it knows do not work, and also selling bogus training on these devices.

       36.     According, there is an illegal exaction, defrauding the taxpayers of Arkansas.

                                             COUNTIV

       37.     Plaintiff restates the foregoing as if fully stated herein.

       38.     Defendants have been negligent in creating, designed, advertising, marketing, and

training on these devices.

       39.     As a result of Defendants' actions, Plaintiff has been injured, in that she lost her job,

lost wages, suffered harm to her reputation, lost benefits, incurred medical bills, and endured

mental, emotional, and physical suffering.

       40.     Defendants' actions have been so egregious as to merit the imposition of punitive

damages, as they were intentional, reckless, and knowing violations of Plaintiffs rights.

                                              COUNTV

       41.     Plaintiff restates the foregoing as if fully stated herein.

       42.     Defendants have committed violations of the Arkansas Deceptive Trade Practices

Act.

       43.     As a result of Defendants' actions, Plaintiff has been injured, in that she lost her job,

lost wages, suffered harm to her reputation, lost benefits, incurred medical bills, and endured

mental, emotional, and physical suffering.

       44.     Defendants' actions have been so egregious as to merit the imposition of punitive

damages, as they were intentional, reckless, and knowing violations of Plaintiffs rights.

                                          JURY DEMAND

       45.     Plaintiff demands a trial by jury.
        Case 4:20-cv-00521-LPR Document 2 Filed 05/18/20 Page 6 of 6




        WHEREFORE, Plaintiff prays for compensatory damages in excess of $1,000,000, in an

amount to be dete1mined by jury, for punitive damages in excess of $1,000,000, in an amount to be

determined by a jury, for reasonable attorneys' fees and costs, for a return of taxpayer funds spent

on these devices, and training on or repair of them, for a jury trial on all matters so triable, and for

all other appropriate relief.

                                               Respectfully submitted,

                                               SUTTER & GILLHAM, P.L.L.C.
                                               Attorneys at Law
                                               P.O. Box 2012
                                               Benton, AR 72018
                                               501/315-1910 Office
                                               501/315-1916 Facsimile
                                               Attorneys for the Plaintiff

                                       By:     Isl Lucien R. Gillham
                                               Lucien R. Gillham, Esq. ARBN 99-199
                                               lucien.gillham@gmail.com
